Citation Nr: 0634520	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder. 

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a right calcaneal 
spur and residuals of right ankle sprain.

8.  Entitlement to service connection for a psychiatric 
disorder.

9.  Entitlement to service connection for a left big toe 
disorder.  

10.  Entitlement to service connection for allergic rhinitis.

11.  Entitlement to service connection for notalgia 
paresthetica, claimed as a skin rash.

12.  Entitlement to service connection for bilateral hearing 
loss. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
June 1984 and from November 1986 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), that denied 
the benefits sought on appeal.  

The veteran requested a hearing at the RO before a hearing 
officer.  The RO informed him of a hearing scheduled for June 
30, 2004.  However, the veteran's representative, in a 
memorandum, dated July 1, 2004, advised that the veteran 
wished to cancel the hearing that had been scheduled.  

Issues #1 to #10 are addressed in the decision below.  By 
contrast, issues #11 and #12 are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cervical myositis was not present in military service nor 
was arthritis of the cervical spine manifested to a 
compensable degree within the first postservice year; there 
is no competent evidence linking cervical myositis or 
degenerative changes of the cervical spine to service.

2.  A headache disorder was not present in military service, 
and there is no competent evidence linking a headache 
disorder to service.

3.  Bilateral tinnitus was not present in military service, 
and there is no competent evidence linking bilateral 
tinnitus, if now present, to service.

4.  There is no competent evidence linking a chronic left 
knee disorder to military service.

5.  There is no competent evidence linking a chronic right 
knee disorder to military service. 

6.  There is no competent evidence that the veteran now has 
chronic sinusitis linked to military service.  

7.  There is no competent evidence linking a right calcaneal 
spur and chronic residuals of a right ankle sprain to 
military service. 

8.  There is no competent evidence that the veteran now has a 
psychiatric disorder.  

9.  There is no competent evidence that the veteran now has a 
left big toe disorder. 

10.  Allergic rhinitis was not present in military service, 
and there is no competent evidence linking current allergic 
rhinitis to service.


CONCLUSIONS OF LAW

1.  Cervical myositis was not incurred in or aggravated by 
service nor may arthritis of the cervical spine be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

4.  A chronic left knee disorder not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  A chronic right knee disorder not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  Sinusitis not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

7.  A right calcaneal spur and chronic residuals of a right 
ankle sprain were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

8.  A psychiatric disorder not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

9.  A left big toe disorder not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

10.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in March 2003, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  


While the initial denial of these claims was in May 2003, the 
claimant was thereafter provided examinations and the claims 
were readjudicated after appropriate notice was furnished the 
claimant.  To the extent that VA has failed to fulfill any 
duty to notify or assist the claimant, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

With respect to the cervical spine, service medical records 
show that the veteran reported experiencing neck pain, in 
December 1986, after he was struck in the neck while playing 
football.  Clinical inspection of the neck showed mild 
tenderness; the neck was supple.  The assessment was neck 
strain.  X-rays of the cervical spine were normal.  No 
defects of the neck or cervical spine were noted at the 
October 1991 separation physical examination.  On VA 
examination in April 2003, x-rays of the cervical spine 
showed minimal C5-C6 spondylosis.  The diagnosis was cervical 
myositis.  

A VA examination of the cervical spine was performed in 
September 2004.  The examiner reported claims file review.  
The veteran's history was obtained and clinical findings were 
recorded.  The diagnosis was cervical myositis with minimal 
C5-C6 spondylosis.  It was the examiner's opinion that events 
with regard to the veteran's cervical spine were acute and 
transitory and had resolved in military service.  He added 
that the cervical spine disorder was not the result of a neck 
injury that occurred during military service. 

With respect to headaches, service medical records are 
negative for references to complaints or treatment of 
headaches.  There was no indication of a headache disorder at 
the October 1991 separation physical examination.  On VA 
examination in April 2003, the diagnosis was chronic 
recurring headaches, tensional type with migrainous 
component.  The examiner did not comment on the etiology of 
the veteran's headaches, and the record contains no medical 
opinion linking a headache disorder to events or occurrences 
of military service.  

With respect to tinnitus, service medical records are 
negative for complaints or treatment of ringing in the ears.  
There was no indication of tinnitus at the October 1991 
separation physical examination.  At an April 2003 VA 
audiology examination, the veteran complained of tinnitus 
that he attributed to noise exposure in military service.  
The examiner offered no comment about the etiology of any 
current tinnitus.  There is no medical opinion of record 
linking any current tinnitus to any event or occurrence of 
military service.  

With respect to the left knee, the veteran was evaluated at a 
service department clinic in June 1987, complaining of left 
knee pain.  Clinical inspection showed that the left knee had 
full range of motion; no deformity or laxity was noted; some 
crepitus was detected.  X-ray examination of the knee was 
negative.  The assessment was retropatellofemoral syndrome.  
No left knee defects were noted at the October 1991 
separation physical examination.  On VA examination in April 
2003, the diagnosis was patellofemoral pain syndrome 
involving the left knee.  

A VA examination of the left knee was performed in September 
2004.  The examiner reported claims file review.  The 
veteran's history was obtained and clinical findings were 
recorded.  The diagnosis was left knee patellofemoral 
syndrome.  It was the examiner's opinion that events with 
regard to the veteran's left knee were acute and transitory 
and had resolved in military service.  The examiner added 
that it was it was not at least as likely as not that left 
knee patellofemoral syndrome was related to complaints in 
service involving the knees.  

With respect to the right knee, service medical records 
reveal that the veteran presented at a clinic, in April 1987, 
complaining of right knee pain.  Clinical inspection showed 
good range of motion of the joint; no effusion, edema, 
crepitus or laxity were detected.  The assessment stress 
injury of the right knee.  No right knee defects were noted 
on the October 1991 separation physical examination.  On VA 
examination in April 2003, the diagnosis was patellofemoral 
pain syndrome involving the right knee.  

A VA examination of the right knee was performed in September 
2004.  The examiner reported claims file review.  The 
veteran's history was obtained and clinical findings were 
recorded.  The diagnosis was right knee patellofemoral 
syndrome.  It was the examiner's opinion that events with 
regard to the veteran's right knee were acute and transitory 
and had resolved in military service.  The examiner added 
that it was it was not at least as likely as not that right 
knee patellofemoral syndrome was related to complaints in 
service involving the knees.  

With respect to the sinuses, service medical records disclose 
that, in May 1987, the veteran complained of runny nose, 
sinus headache, and a fever.  Some tenderness of the 
maxillary sinuses was detected.  X-ray examination revealed 
mucous membrane thickening of the left maxillary sinus and 
some clouding of the ethmoid sinuses.  The assessment was 
possible sinusitis.  No sinus defects were noted at the 
October 1991 separation physical examination.  On VA 
examination in April 2003, there were no clinical or x-ray 
findings of sinusitis.  The medical evidence demonstrates 
that an episode of sinusitis in service was an acute and 
transitory phenomenon that resolved without producing chronic 
disability.  

With respect to the right calcaneus and right ankle, service 
medical records reveal that, in December 1986, the veteran 
reported that he injured the right ankle while running during 
physical training.  On clinical inspection, the right ankle 
exhibited full range of motion; point tenderness was 
elicited; there was no edema, ecchymosis or effusion.  The 
assessment was that the veteran had sprained the ankle.  In 
January 1990, he complained of pain in the right heel, and 
physical examination indicated tenderness to pressure upon 
the right heel.  No organic disorder involving the right heel 
was then identified.  

On September 7, 1990, the veteran reported right foot pain 
that had been present since he had sustained a fracture of 
the base of the right 5th metatarsal about two months before.  
Physeal examination disclosed that the ankle had full range 
of motion and no swelling.  On September 10, 1990, it was 
found that the right ankle had decreased range of motion.  No 
defects of the right heel or right ankle were noted at the 
October 1991 separation physical examination.  

Physical and x-ray examinations of the right ankle were 
performed by VA in April 2003.  The assessment was residual 
of right ankle sprains; no instability.  A VA examination of 
the right ankle was performed in September 2004.  The 
examiner reported claims file review.  The veteran's history 
was obtained and clinical findings were recorded.  The 
diagnoses were residuals of right ankle sprain and right 
calcaneal spur.  It was the examiner's opinion that events 
with regard to the veteran's right ankle were acute and 
transitory and had resolved in military service.  The 
examiner added that current right ankle sprain residuals or a 
right calcaneal spur were not a result of a right ankle 
injury during service.  

With respect to a psychiatric disorder, service medical 
records are negative for complaints, findings or treatment of 
any nervous conditions.  No psychiatric defects were noted at 
the October 1991 separation physical examination.  On VA 
examination in April 2003, no psychiatric disorder was 
identified.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, there is no medical evidence that the 
veteran now has a psychiatric disorder, let alone a 
psychiatric disorder that is attributable to military 
service.  

With respect to the left big toe, service medical records 
disclose that, on June 13, 1988, a clinician referred to 
hospital treatment of a left big toe injury, that had 
occurred the day before.  The full clinical brief of hospital 
treatment, dated June 12, 1988, relates that the veteran 
presented at an emergency room after reportedly injuring a 
toe when the toe was struck by a piece of wood.  Clinical 
inspection revealed swelling of the left fifth toe, not the 
left big toe.  Moreover, the assessment at an emergency care 
facility was that the veteran had sustained a fracture of the 
proximal phalanx of the left fifth toe, not the left big toe.  

No left big toe defects were noted at the October 1991 
separation physical examination.  Additionally, no reference 
was made to left big toe abnormalities on VA examinations in 
April 2003 or September 2004.  Here, there is no medical 
evidence that the veteran now has a left big toe disorder, 
let alone a left big toe disorder that is attributable to 
military service.  See Cuevas, supra.

With respect to allergic rhinitis, episodes of upper 
respiratory symptoms during military service were attributed 
to upper respiratory infection or pharyngitis.  However, 
there were no complaints, findings or treatment of allergic 
rhinitis during military service, and the nose and throat 
were evaluated as normal at the October 1991 separation 
physical examination.  Allergic rhinitis was first 
demonstrated in postservice years on a VA examination in 
April 2003.  There is, however, no medical opinion in the 
record linking current allergic rhinitis to military service.  

At bottom, the veteran's unsubstantiated lay assertions 
provide the only evidence linking the multiple conditions for 
which service connection is sought to military service.  
There is no indication from the record that he has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

There is no objective evidence demonstrating that any current 
chronic disability for which service connection is sought had 
its onset during military service or that it is otherwise 
attributable to service.  Hence, there is no basis for a 
grant of direct service connection for any of these 
disabilities.  There is also no objective evidence 
demonstrating that cervical spine arthritis was present to a 
compensable degree within one year of the veteran's 
separation from service.  Hence, there is no basis for a 
grant of presumptive service connection for a cervical spine 
disorder. 

For these reasons, the claims for service connection for the 
disabilities listed on the title page of this decision, other 
than bilateral hearing loss and notalgia paresthetica, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a headache disorder is denied.

Service connection for bilateral tinnitus is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied. 

Service connection for sinusitis is denied.

Service connection for a right calcaneal spur and residuals 
of right ankle sprain is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a left big toe disorder is denied.  

Service connection for allergic rhinitis is denied.


REMAND

With respect to a skin rash, service medical records show 
that the veteran was found to have a rash involving the face, 
situated in the nasolabial folds.  The assessment was 
seborrheic dermatitis.  On VA examination in April 2003, it 
was found that that seborrheic dermatitis involved the 
cheeks, eyebrows and retroauricular areas.  In view of these 
findings, service connection was granted for seborrheic 
dermatitis.  

Additionally, service medical records disclose that the 
veteran, in June 1991, presented at a clinic, reporting a 
rash on the upper right side of the back.  It was found that 
he had a flat, mild, scaling lesion on the back.  The 
assessment was tinea corporis.  On VA examination in April 
2003, it was found that the veteran had a 5-cm in diameter, 
hyperpigmented patch on the left subscapular of the back.  
The diagnoses was notalgia paresthetica.  The examiner 
indicated that the claims file was not available, and he 
provided no opinion about a relationship, if any, between 
tinea corporis, noted in service, and the later demonstrated 
notalgia paresthetica.  

With respect to bilateral hearing loss, service medical 
records reveal pure tone thresholds of 30 decibels (dB) 
involving the right ear, at 4000 hertz (Hz), on audiologic 
testing in November 1986, March 1987, and September 1989; a 
pure tone threshold of 30 dB in the right ear, at 6000 Hz, 
was recorded on audiologic testing in November 1990.  A pure 
tone threshold of 30 dB involving the left ear was recorded 
at 3000 Hz on audiologic testing in March 1987.  

At the separation physical examination in October 1991, pure 
tone thresholds in the right ear, at the frequencies 500, 
1000, 2000, 3000, 4000 and 6000 Hz, were 15, 5, 10, 30, 30 
and 35 dB, respectively.  Pure tone thresholds in the left 
ear, at the same frequencies, were 20, 5, 35, 30, 20 and 40 
dB.  The assessment was mild, bilateral high frequency 
sensorineural hearing loss.  

A VA audiologic examination was performed in April 2003.  
Pure tone thresholds bilaterally were tested at the 
frequencies 500, 1000, 2000, 3000 and 4000 Hz, and varied in 
the range from 10 to 25 dB.  Speech recognition ability in 
each ear was 100 percent.  The assessment was that hearing 
was within normal limits, as were word recognition scores.

The veteran was examined by an industrial audiologist in 
February 2004.  Pure tone thresholds in the right ear, at the 
frequencies 500, 1000, 2000, 3000 and 4000 Hz, were 10, 5, 
20, 25, and 40, respectively.  Pure tone thresholds in the 
left ear, at the same frequencies, were 10, 15, 25, 35 and 40 
dB, respectively.  The reported scores suggest the presence 
of hearing loss disability.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule a VA dermatological 
examination.  The purpose of the 
examination is to obtain a medical opinion 
about the etiology of any skin disorders 
now present, other than seborrheic 
dermatitis.  The claims folder must be 
made available for the examiner's review 
of the veteran's pertinent medical 
history.  The examiner should identify any 
skin disorder now present other than 
seborrheic dermatitis, with particular 
reference to any skin disorders involving 
the veteran's upper back.  If it is 
determined that the veteran now has a skin 
disorder, other than seborrheic 
dermatitis, that skin disorder should be 
identified.  As well, the examiner should 
answer the following question:  Is it at 
least as likely as not that any current 
skin disorder, other than seborrheic 
dermatitis, is related to tinea corporis 
noted during the veteran's military 
service?  Please note the italicized legal 
standard of proof in formulating a 
response.

2.  Schedule a VA audiology examination.  
The claims folder must be made available 
for the examiner's review of the veteran's 
pertinent medical history.  The examiner 
should perform pure tone threshold testing 
in the frequency range from 500 to 4000 
Hz, as well speech recognition testing.  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary J. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


